Lumpkin and Beck, JJ.,
dissenting. While the evidence contained ip the record may have made a doubtful or weak case, yet, considering it altogether, we can not say that the verdict should be set aside on the ground set out in the opinion of the majority of the court. The questions of diligence and negligence, and inferences from the evidence, were peculiarly for the jury, and in our opinion it can not be said that the verdict was without evidence to support *407it, especially a second verdict approved by the presiding judge. Whether there was error in any of the charges excepted to we do not discuss, as the majority of the court base their decision solely on the ground that the verdict was without evidence to support it. ,